         Case 3:19-cv-03935-SK Document 40 Filed 04/02/21 Page 1 of 3




 1 ERNEST GALVAN – 196065
   MICHAEL S. NUNEZ – 280535
 2 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 3 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 4 Facsimile: (415) 433-7104
   Email:       egalvan@rbgg.com
 5              mnunez@rbgg.com
 6 REBECCA WILLIFORD – 269977
   MICHELLE IORIO – 298252
 7 DISABILITY RIGHTS ADVOCATES
   2001 Center Street, Fourth Floor
 8 Berkeley, California 94704-1204
   Telephone: (510) 665-8644
 9 Facsimile: (510) 665-8511
   Email:       rwilliford@dralegal.org
10              miorio@dralegal.org
11
     Attorneys for Plaintiffs
12
13
                                 UNITED STATES DISTRICT COURT
14
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16
   CALIFORNIA COUNCIL OF THE                   Case No. 3:19-cv-03935-SK
17 BLIND; ALICE “MARGIE” DONOVAN;
   ROGER OBERHOLZER; and SHANNON               PLAINTIFFS’ REQUEST FOR THE
18 DILLON,                                     COURT TO FASHION AN
                                               ALTERNATIVE PROCEDURE
19                 Plaintiffs,                 REGARDING DISCOVERY DISPUTE
20          v.                                 Judge:          Sallie Kim
21 CINEMA WEST, LLC; and PALLADIO              Action Filed:   July 9, 2019
   CINEMAS, LLC,                               Trial Date:     December 14, 2021
22
             Defendants.
23
24
25
26
27
28                                                                  Case No. 3:19-cv-03935-SK
     PLAINTIFFS’ REQUEST FOR THE COURT TO FASHION AN ALTERNATIVE PROCEDURE
     REGARDING DISCOVERY DISPUTE
         Case 3:19-cv-03935-SK Document 40 Filed 04/02/21 Page 2 of 3




 1          Plaintiffs the California Council of the Blind, Alice “Margie” Donovan, Roger
 2 Oberholzer, and Shannon Dillon (“Plaintiffs”) submit this written request pursuant to the
 3 Court’s July 11, 2019 Standing Order (“Standing Order”) at page 4 lines 8-161, asking the
 4 Court to fashion an alternate procedure resolving the Parties’ discovery dispute because
 5 Defendants Cinema West, LLC and Palladio Cinemas, LLC (“Defendants”) are not able to
 6 provide their portion of a joint letter which is due to the Court today, five business days
 7 from the completion of the meet and confer. Plaintiffs request that the Court accept
 8 Plaintiffs’ section of the proposed joint letter, provided here as Exhibit A to the
 9 Declaration of Michael Nunez, and direct Defendants to file any response as soon as
10 possible.
11          On March 26, 2021, the Parties met and conferred to discuss Plaintiffs’ need for a
12 site inspection and a subsequent modest extension of litigation deadlines. The Parties were
13 unable to resolve the issue and agreed to seek intervention from the Court by submitting a
14 letter to the Court pursuant to the Court’s Standing Order. Declaration of Michael
15 Nunez ¶ 2. Plaintiffs provided their draft of a joint letter to Defendants on March 29, 2021.
16 Id. ¶ 3. The parties initially believed that April 5 was the deadline for the joint letter.
17 Plaintiffs’ counsel, however, informed Defendants’ counsel on April 1 that the deadline
18 was April 2, five business days from the meet and confer, as provided by this Court’s
19 Standing Order at page 4. Id. ¶ 4. Defendants’ counsel informed Plaintiffs’ counsel this
20 afternoon that they will not be able to provide their part of a joint letter, but instead will
21 file their response separately. Id. ¶ 4.
22          //
23          //
24          //
25          //
26
27   1
    https://www.cand.uscourts.gov/wp-content/uploads/judges/kim-sk/SK-Standing-Order-
28 General.pdf
                                             1                      Case No. 3:19-cv-03935-SK
     PLAINTIFFS’ REQUEST FOR THE COURT TO FASHION AN ALTERNATIVE PROCEDURE
     REGARDING DISCOVERY DISPUTE
        Case 3:19-cv-03935-SK Document 40 Filed 04/02/21 Page 3 of 3




 1         Plaintiffs therefore respectfully request that the Court accept Plaintiffs’ section of
 2 the proposed joint letter, and direct the Defendants to file any response as soon as possible.
 3 Plaintiffs’ section of the Joint Letter is provided as part of Exhibit A to the Nunez
 4 Declaration.
 5                                          Respectfully submitted,
 6 DATED: April 2, 2021                     ROSEN BIEN GALVAN & GRUNFELD LLP
 7                                          By:        /s/ Michael S. Nunez
 8                                                Michael S. Nunez
 9                                          Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2                        Case No. 3:19-cv-03935-SK
                            JOINT LETTER REGARDING DISCOVERY DISPUTE
